


110 HR 3186 IH: Meth Mouth Prevention and Community Recovery

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3186
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Mr. Larsen of
			 Washington (for himself, Mr.
			 Baird, Mr. Ross,
			 Mr. Sullivan,
			 Ms. Bordallo,
			 Mr. Cleaver,
			 Ms. Carson,
			 Mr. Davis of Illinois,
			 Mr. Alexander,
			 Mr. Simpson,
			 Mr. Hinojosa,
			 Mr. Cummings,
			 Mr. Farr, Mr. Dicks, and Mr.
			 Ramstad) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To understand and comprehensively address the oral health
		  problems associated with methamphetamine use.
	
	
		1.Short title;
			 purposes
			(a)Short
			 titleThis Act may be cited as the Meth Mouth Prevention and Community Recovery
			 Act.
			(b)PurposesThe
			 purposes of this Act are—
				(1)to investigate and
			 report on all aspects of meth mouth, including its causes, public health
			 impact, innovative models for its prevention, and new and improved methods for
			 its treatment;
				(2)to ensure dentists
			 and allied dental personnel are able to recognize the signs of substance abuse
			 in their patients, discuss the nature of addiction as it relates to oral health
			 and dental care, and facilitate appropriate help for patients (and family
			 members of patients) who are affected by a substance use disorder;
				(3)to determine
			 whether, how, and to what degree educating youth about meth mouth is an
			 effective strategy for preventing or reducing the prevalence of methamphetamine
			 use; and
				(4)to underscore the
			 many ways that dentists and other oral health professionals can contribute to
			 the general health of their patients, their communities, and the country as a
			 whole.
				2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title; purposes.
				Sec. 2. Table of contents.
				Title I—EVIDENCE–BASED PREVENTION
				Sec. 101. Findings; purpose; definitions.
				Sec. 102. Methamphetamine prevention demonstration
				projects.
				Sec. 103. Education for American Indian and Alaska native
				children.
				Sec. 104. Authorization of appropriations.
				Title II—METH MOUTH RESEARCH INVESTMENT ACT
				Sec. 201. Findings; purpose; definitions.
				Sec. 202. Research on substance abuse, oral health, and dental
				care.
				Sec. 203. Study of methamphetamine-related oral health
				costs.
				Sec. 204. Authorization of appropriations.
				Title III—SUBSTANCE ABUSE EDUCATION FOR DENTAL
				PROFESSIONALS
				Sec. 301. Findings; purpose; definitions.
				Sec. 302. Substance abuse training for dental
				professionals.
				Sec. 303. Authorization of appropriations.
			
		IEVIDENCE–BASED
			 PREVENTION
			101.Findings;
			 purpose; definitions
				(a)FindingsThe
			 Congress finds as follows:
					(1)According to the
			 Substance Abuse and Mental Health Services Administration, first-time
			 methamphetamine use is most likely to occur between the ages of 18 and 25.
			 Prevention efforts must therefore begin during the teen years.
					(2)Most young people
			 do not realize that methamphetamine use can quickly leave their teeth
			 blackened, stained, rotting, and crumbling or falling apart and that the
			 treatment options are often limited.
					(3)By
			 educating youth about meth mouth, oral health advocates can play a substantial
			 role in helping to prevent first-time methamphetamine use.
					(b)PurposeThe
			 purpose of this title is to provide for a number of projects to evaluate
			 whether, how, and to what degree educating youth about meth mouth is an
			 effective strategy for preventing or reducing methamphetamine use.
				(c)DefinitionsIn
			 this title:
					(1)Anti-drug
			 coalitionThe term anti-drug coalition has the
			 meaning given to the term eligible coalition in section 1023 of
			 the National Narcotics Leadership Act of 1988 (21 U.S.C. 1523).
					(2)Dental
			 organizationThe term dental organization means a
			 group of persons organized to represent the art and science of dentistry or who
			 are otherwise associated for the primary purpose of advancing the public’s oral
			 health.
					(3)DirectorThe term Director means the
			 Director of the Center for Substance Abuse Prevention.
					(4)Elementary
			 school; secondary schoolThe terms elementary school
			 and secondary school have the meanings given to such terms in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
					(5)Indian; indian
			 tribe; tribal organizationThe terms Indian,
			 Indian tribe, and tribal organization have the
			 meanings given to such terms in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
					(6)Meth
			 mouthThe term meth mouth means a distinct and often
			 severe pattern of oral decay that is commonly associated with methamphetamine
			 use.
					(7)Substance use
			 disorderThe term substance use disorder means any
			 harmful pattern of alcohol or drug use that leads to clinically significant
			 impairment in physical, psychological, interpersonal, or vocational
			 functioning.
					(8)YouthThe
			 term youth has the meaning given to such term in section 1023 of
			 the National Narcotics Leadership Act of 1988 (21 U.S.C. 1523).
					102.Methamphetamine
			 prevention demonstration projects
				(a)In
			 generalIn carrying out section 519E of the Public Health Service
			 Act (42 U.S.C. 290bb–25e), the Director of the Center for Substance Abuse
			 Prevention shall make grants to public and private nonprofit entities to enable
			 such entities to determine whether, how, and to what degree educating youth
			 about meth mouth is an effective strategy for preventing or reducing
			 methamphetamine use.
				(b)Use of
			 funds
					(1)Mandatory
			 usesAmounts awarded under this title shall be used for projects
			 that focus on, or include specific information about, the oral health risks
			 associated with methamphetamine use.
					(2)Authorized
			 usesAmounts awarded under this title may be used—
						(A)to develop or
			 acquire instructional aids to enhance the teaching and learning process
			 (including audiovisual items, computer-based multimedia, supplemental print
			 material, and similar resources);
						(B)to develop or
			 acquire promotional items to be used for display or distribution on school
			 campuses (including posters, flyers, brochures, pamphlets, message-based
			 apparel, buttons, stickers, and similar items);
						(C)to facilitate or
			 directly furnish school-based instruction concerning the oral health risks
			 associated with methamphetamine use;
						(D)to train State and
			 local health officials, health professionals, members of anti-drug coalitions,
			 parents, and others how to carry messages about the oral health risks
			 associated with methamphetamine use to youth; and
						(E)to support other
			 activities deemed appropriate by the Director.
						(c)Grant
			 eligibility
					(1)ApplicationTo
			 be eligible for grants under this title, an entity shall prepare and submit an
			 application at such time, in such manner, and containing such information as
			 the Director may reasonably require.
					(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall include—
						(A)a description of
			 the objectives to be attained;
						(B)a description of
			 the manner in which the grant funds will be used; and
						(C)a plan for
			 evaluating the project’s success using methods that are evidence-based.
						(3)PreferenceIn
			 awarding grants under this title, the Director shall give preference to
			 applicants that intend to—
						(A)collaborate with
			 one or more dental organizations;
						(B)partner with one
			 or more anti-drug coalitions; and
						(C)coordinate their
			 activities with one or more national, State, or local methamphetamine
			 prevention campaigns or oral health promotion initiatives.
						(d)Limitations
					(1)Grant
			 amountsThe amount of an award under this title may not exceed
			 $50,000 per grantee.
					(2)DurationThe
			 Director shall award grants under this title for a period not to exceed 3
			 years.
					(e)Evaluation and
			 disseminationThe Director shall collect and widely disseminate
			 information about the effectiveness of the demonstration projects assisted
			 under this title.
				103.Education for
			 American Indian and Alaska native childrenNot less than 5 percent of the funds
			 appropriated pursuant to section 104 for a fiscal year shall be awarded to
			 Indian tribes and tribal organizations for the purpose of educating Indian
			 youth about the oral health risks associated with methamphetamine use.
			104.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for the purpose of carrying out this title
			 $1,000,000 for each of fiscal years 2009 through 2011. Amounts authorized to be
			 appropriated under this section are in addition to any other amounts authorized
			 to be appropriated for such purpose.
			IIMETH
			 MOUTH RESEARCH INVESTMENT ACT
			201.Findings;
			 purpose; definitions
				(a)FindingsThe
			 Congress finds as follows:
					(1)As the number of
			 regular methamphetamine users has increased, so has a peculiar set of dental
			 problems linked to the drug. The condition (known as meth mouth)
			 develops rapidly and is attributed to the drug’s acidic nature, its ability to
			 dry the mouth, the tendency of users to grind and clench their teeth, and a
			 drug-induced craving for sugar-laden soft drinks.
					(2)Meth mouth is
			 regarded by many as an anecdotal phenomenon. Few peer-reviewed studies have
			 been published that examine its causes, its physical effects, its prevalence,
			 or its public health costs.
					(3)Enhanced research
			 would help to identify the prevalence and scope of meth mouth. Such research
			 would also help determine how substances of abuse can damage the teeth and
			 other oral tissues, and offer the possibility of developing new and improved
			 prevention, harm-reduction, and cost management strategies.
					(b)PurposeThe
			 purpose of this title is to provide for enhanced research examining all aspects
			 of meth mouth, including its causes, its public health impact, innovative
			 models for its prevention, and new and improved methods for its
			 treatment.
				(c)DefinitionsIn
			 this title:
					(1)Clinical
			 research; health services researchThe terms clinical
			 research and health services research shall have the
			 meanings given to such terms in section 409 of the Public Health Service Act
			 (42 U.S.C. 284d).
					(2)Indian; indian
			 tribe; tribal organizationThe terms Indian,
			 Indian tribe, and tribal organization shall have the
			 meanings given to such terms in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
					(3)Meth
			 mouthThe term meth mouth means a distinct and often
			 severe pattern of oral decay that is commonly associated with methamphetamine
			 use.
					(4)Public health
			 researchThe term public health research means
			 research that focuses on population-based health measures.
					(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services.
					(6)Substance use
			 disorderThe term substance use disorder means any
			 harmful pattern of alcohol or drug use that leads to clinically significant
			 impairment in physical, psychological, interpersonal, or vocational
			 functioning.
					202.Research on
			 substance abuse, oral health, and dental care
				(a)Expansion of
			 activityIn carrying out part A of title III of the Public Health
			 Service Act (42 U.S.C. 241 et seq.), the Secretary shall expand and intensify
			 the clinical research, health services research, and public health research on
			 associations between substance use disorders, oral health, and the provision of
			 dental care.
				(b)AdministrationIn
			 carrying out subsection (a), the Secretary—
					(1)may enter into
			 contracts or agreements with other Federal agencies, including interagency
			 agreements, to delegate authority for the execution of grants and for such
			 other activities as may be necessary to carry out this section;
					(2)may carry out this
			 section directly or through grants or cooperative agreements with State, local,
			 and territorial units of government, Indian tribes, and tribal organizations,
			 or other public or nonprofit private entities; and
					(3)may request and
			 use such information, data, and reports from any Federal, State, local, or
			 private entity as may be required to carry out this section, with the consent
			 of such entity.
					203.Study of
			 methamphetamine-related oral health costs
				(a)In
			 generalIn carrying out section 202, the Secretary shall conduct
			 a study to determine whether, how, and to what degree methamphetamine use
			 affects the demand for (and provision of) dental care. The study shall account
			 for both genders, all racial and ethnic groups (and subgroups), and persons of
			 all ages and from all geographic areas as appropriate for the scientific goals
			 of the research.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 publish a special report detailing the results of the study described in
			 subsection (a), with findings that address—
					(1)the prevalence and
			 severity of oral health problems believed to be associated with methamphetamine
			 use;
					(2)the criteria most
			 commonly used to determine whether a patient’s oral health problems are
			 associated with methamphetamine use;
					(3)the therapies most
			 commonly used to treat patients with meth mouth;
					(4)the clinical
			 prognosis for patients who received care for meth mouth; and
					(5)the financial
			 impact of meth mouth on publicly financed dental programs.
					204.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for the purpose of
			 carrying out this title for each of fiscal years 2009 through 2011. Amounts
			 authorized to be appropriated under this section are in addition to any other
			 amounts authorized to be appropriated for such purpose.
			IIISUBSTANCE ABUSE
			 EDUCATION FOR DENTAL PROFESSIONALS
			301.Findings;
			 purpose; definitions
				(a)FindingsThe
			 Congress finds as follows:
					(1)The use of certain
			 therapeutic agents in dental treatment can jeopardize the health and affect the
			 relapse potential of patients with substance use disorders.
					(2)Screening patients
			 for substance abuse is not a common practice among dentists, according to
			 several peer-reviewed articles published in the Journal of the American
			 Dental Association. Limited time, inadequate training, and the
			 potential for alienating patients are among the reasons often cited.
					(3)Dentists receive
			 little formal education and training in screening patients for substance abuse,
			 discussing the nature of addiction as it relates to oral health and dental
			 care, and facilitating appropriate help for patients, and family members of
			 patients, who are affected by a substance use disorder.
					(4)The American
			 Dental Association maintains that dentists should be knowledgeable about
			 substance use disorders in order to safely administer and prescribe controlled
			 substances and other medications. The American Dental Association further
			 recommends that dentists become familiar with their community’s substance abuse
			 treatment resources and be able to make referrals when indicated.
					(5)Training can
			 greatly increase the degree to which dentists, allied dental personnel, and
			 other health professionals can screen patients for substance abuse, discuss the
			 nature of addiction as it relates to oral health and dental care, and
			 facilitate appropriate help for patients, and family members of patients, who
			 are affected by a substance use disorder.
					(b)PurposeThe
			 purpose of this title is to provide for enhanced training and technical
			 assistance to ensure that dentists and allied dental personnel are able to
			 recognize the signs of substance abuse in their patients, discuss the nature of
			 addiction as it relates to oral health and dental care, and facilitate
			 appropriate help for patients, and family members of patients, who are affected
			 by a substance use disorder.
				(c)DefinitionsFor
			 the purposes of this title:
					(1)Allied dental
			 personnelThe term
			 allied dental personnel means individuals who assist the dentist
			 in the provision of oral health care services to patients, including dental
			 assistants, dental hygienists, and dental laboratory technicians who are
			 employed in dental offices or other patient care facilities.
					(2)Continuing
			 educationThe term continuing education means
			 extracurricular learning activities (including classes, lecture series,
			 conferences, workshops, seminars, correspondence courses, and other programs)
			 whose purpose is to incorporate the latest advances in science, clinical, and
			 professional knowledge into the practice of health care (and whose completion
			 is often a condition of professional licensing).
					(3)Continuing
			 education creditThe term continuing education
			 credit means a unit of study that is used to officially certify or
			 recognize the successful completion of an activity that is consistent with
			 professional standards for continuing education.
					302.Substance abuse
			 training for dental professionals
				(a)In
			 generalIn carrying out title V of the Public Health Service Act
			 (42 U.S.C. 290 et seq.), the Administrator of the Substance Abuse and Mental
			 Health Services Administration shall support training and offer technical
			 assistance to ensure that dentists and allied dental personnel are prepared
			 to—
					(1)recognize signs of
			 alcohol or drug addiction in their patients and the family members of their
			 patients;
					(2)discuss the nature
			 of substance abuse as it relates to their area of expertise;
					(3)understand how
			 certain dental therapies can affect the relapse potential of substance
			 dependent patients; and
					(4)help those
			 affected by a substance use disorder to find appropriate treatment for their
			 condition.
					(b)Continuing
			 education creditsThe Administrator of the Substance Abuse and
			 Mental Health Services Administration may collaborate with professional
			 accrediting bodies—
					(1)to develop and
			 support substance abuse training courses for oral health professionals;
			 and
					(2)to encourage that
			 the activities described in paragraph (1) be recognized for continuing
			 education purposes.
					303.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for the purpose of
			 carrying out this title for each of fiscal years 2009 through 2011. Amounts
			 authorized to be appropriated under this section are in addition to any other
			 amounts authorized to be appropriated for such purpose.
			
